Citation Nr: 1750957	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-32 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for plantar fasciitis of the left foot.

2. Entitlement to service connection for sleep apnea.

3. Entitlement to service connection for hernia operations.

4. Entitlement to service connection for a heart condition.

5. Entitlement to service connection for hypertension.

6. Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1971 to June 1973, August 1976 to November 1979, September 1981 to October 1989, October 2002 to October 2003, and January 2004 to April 2005, with additional Reserve Service.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from August 2012 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. Jurisdiction was subsequently transferred to the RO in Seattle, Washington. 

The Veteran testified in support of these claims during a videoconference hearing held at the RO before the undersigned Veterans Law Judge in April 2017.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) was deferred by the RO in a May 2013 rating decision, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). It was but never adjudicated. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

The Veteran stated in his November 2013 statement that his service treatment records are incomplete. Specifically, he stated that he saw a doctor for plantar fasciitis at Camp Pendleton and that his treatment records for his one week hospital stay at the Marine Corps Supply Center in Barstow, California following his motorcycle accident are incomplete, and these records are not a part of his service treatment records.

Additionally, the Veteran has pointed out that his periods of active duty for training (ACDUTRA) have not been verified. The Veteran has not made any allegations of specific incidents during his ACDUTRA that could lead to service connection. However, the periods of the Veteran's ACDUTRA will be verified in order to ensure a complete record.

The Veteran testified at his April 2017 hearing that his plantar fasciitis of the left foot started in the mid to late 1970s while he was stationed at Camp Pendleton and required to run in the hills. He reported that he was treated for his plantar fasciitis during that time around 1977 or 1978.

Regarding the Veteran's bilateral hearing loss, the Veteran asserts that he had problems with his hearing in 1976 during rifle training. He also reports being exposed to noise in service in the form of generators and incoming mortar and rocket fire, with no hearing protection. The Veteran underwent a VA examination in December 2011 where the examiner did not find hearing loss for VA compensation purposes. However, the Veteran and his spouse testified at the April 2017 hearing that his hearing had worsened since the December 2011 VA examination and that he may currently have hearing loss for VA compensation purposes.

With respect to sleep apnea, the Veteran contends that he noticed symptoms of this condition after his in-service motorcycle accident because he was very sleepy in the mornings after not getting enough sleep at night. He asserts that sleep apnea was not a known medical term until the late 1960s or 1970s, which is why he did not get treatment for it during his period of service.

Regarding a hernia disability, the Veteran testified at his April 2017 hearing that he began having problems during service in the 1970s due to rigorous physical training and having to move heavy containers as part of his duties. He maintained that he was first diagnosed with a hernia by a military doctor, but the Veteran did not want to say anything about it because he did not want to jeopardize his military career. The Veteran underwent hernia surgeries in 1999 and 2000, and he reported that the hernia pain became less noticeable in subsequent periods of service. 

Regarding the hypertension, the Veteran testified at his April 2017 hearing that he had high blood pressure readings in the 1970s, but the high blood pressure became more severe in the 1990s. A January 2014 letter from the Veteran's treating physician, H.D., indicates that the Veteran had no diagnosis or history of hypertension prior to service, but that his health record throughout service (1971 to 2012) was characterized principally by blood pressure readings that were classified by the American Heart Association as pre-hypertension and hypertension.

Finally, with respect to the heart disability, the Veteran testified at his April 2017 hearing that he was noted to have irregular heartbeat on his June 1973 separation examination. In December 2011, a VA examiner opined that the Veteran's functional heart murmur clearly existed prior to service and was not aggravated beyond its natural progression by military service. He based his opinion on review of the Veteran's claims file and service treatment records.

Given the above, the Board finds that there may be evidence in the missing service records/information that could help substantiate the Veteran's claims. Therefore, the Veteran should be scheduled for new VA examinations and opinions after obtaining the outstanding service treatment records and verifying his periods of ACDUTRA.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to provide as much information as possible regarding his treatments at the hospital in Barstow, California and treatment for plantar fasciitis at Camp Pendleton and any additional treatment during service that he asserts are relevant to his claims, including dates, doctors, and any other pertinent information that will assist in locating the records.

2. Upon receipt of the requested information from the Veteran, take any and all available steps to locate the records from the hospital at in Barstow, California and treatment for plantar fasciitis at Camp Pendleton, including contacting the appropriate Marine Corps Reserve units, if necessary. All steps taken should be documented in the Veteran's claims file.

3. Verify all periods of ACDUTRA and INACDUTRA for the Veteran during his service in the the Marine Corps Reserves.

4. After steps 1-3 have been completed, schedule the Veteran for VA examination(s) by appropriate medical professional(s) to determine the nature and likely etiology of any diagnosed plantar fasciitis of the left foot, sleep apnea condition, residuals of hernia operations, bilateral hearing loss, heart condition, and hypertension. The entire claims file, including all electronic files, must be reviewed by the examiner(s). 

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide the following medical opinions:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed plantar fasciitis of the left foot is etiologically related to or had its onset during the Veteran's period of active service or ACDUTRA, to include any treatment for plantar fasciitis at Camp Pendleton or as due to running in the hills during training. 

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed bilateral hearing loss is etiologically related to or had its onset during the Veteran's period of active service or ACDUTRA, to include in-service noise exposure in the form of generators, incoming mortar and rocket fire, and rifle training in 1976.

(c) Whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed sleep apnea is etiologically related to or had its onset during the Veteran's period of active service or ACDUTRA, to include an onset after an in-service motorcycle accident.

(d) Whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed residuals of hernia surgery are etiologically related to or had their onset during the Veteran's period of active service or ACDUTRA prior to 1999 hernia surgery, to include as due to rigorous physical training and having to move heavy containers as part of his duties in the 1970s. 

(e) Whether a pre-existing residual hernia disability clearly and unmistakably WAS NOT aggravated beyond the natural progession during the Veteran's period of active service or ACDUTRA after 1999 hernia surgery.

(f) Whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed hypertension is etiologically related to or had its onset during the Veteran's period of active service or ACDUTRA, to include high blood pressure readings in the 1970s and 1990s.  In rendering this opinion, the examiner must address the January 2014 opinion from H.D. that the Veteran's period of service was characterized principally by blood pressure readings that were classified by the American Heart Association as pre-hypertension and hypertension.

(g) Whether a pre-existing heart disability clearly and unmistakably WAS NOT aggravated beyond the natural progession during the Veteran's period of active service or ACDUTRA. 

The examination report must include a complete rationale for all opinions expressed. The examiner must also consider the Veteran's lay statements as to onset and continuity of his claimed disabilities.

5. After reviewing the claims file to confirm that all of the above steps have been taken, readjudicate the claims remaining on appeal. If the benefits sought in connection with the claims remain denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




